COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Moon, Senior Judges Cole and Duff


SOUTHTECH, INC.
AND
YASUDA FIRE & MARINE INSURANCE
 COMPANY OF AMERICA
                                             MEMORANDUM OPINION *
v.   Record No. 2602-95-2                        PER CURIAM
                                               MARCH 19, 1996
ALLISON DAVIS


                                    FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION
            (William C. Walker; Bradford C. Jacob; Taylor &
            Walker, on brief), for appellants.

            (B. Mayes Marks, Jr., on brief), for appellee.



     Southtech, Inc. and its insurer contend that the Workers'

Compensation Commission erred in finding that Allison Davis'

bilateral carpal tunnel syndrome qualifies as a compensable

occupational disease within the meaning of "disease" under the

Workers' Compensation Act ("the Act").
     This appeal is controlled by the Supreme Court's decision in

Stenrich Group v. Jemmott, ___ Va. ___, ___, ___ S.E.2d ___, ___

(1996) (holding that "job-related impairments resulting from

cumulative trauma caused by repetitive motion, however labeled or

however defined, are, as a matter of law, not compensable under

the present provisions of the Act").

     Accordingly, we reverse the commission's decision.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Reversed.




2